      Case 3:18-cv-00441-TKW-MAF Document 155 Filed 05/24/21 Page 1 of 3




           IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


ROLAND CARLY SAINTLOT,

             Plaintiff,

vs.                                         Case No. 3:18cv441-TKW/MAF

CHRISTOPHER WHITEHEAD,
et al.,

       Defendants.
                                   /

          ORDER SETTING VIDEO SETTLEMENT CONFERENCE

       Judge T. Kent Wetherell has referred this case to me for a video

settlement conference. To facilitate the conference, it is ORDERED that:

       1. The settlement conference will take place by video conference on

Tuesday, June 22, 2021, commencing at 10:00 a.m. Four hours have

been reserved. Instructions for participating in the conference will be

provided by the Clerk.

        2. All parties and their counsel may participate in the process. A

person with full settlement authority for all remaining parties must be

available for consultation and agreement, though they need not be online

for the whole conference.
    Case 3:18-cv-00441-TKW-MAF Document 155 Filed 05/24/21 Page 2 of 3

                                                                        Page 2 of 3


      3. Before beginning the settlement conference, the parties shall

negotiate and make a good-faith effort to settle the case without the

involvement of the court. At a minimum, specific proposals and counter

proposals shall be exchanged, even if such proposals have been

previously been exchanged. Any settlement reached shall be immediately

communicated to the court by filing a joint notice of settlement.

      4. The video conference will be conducted in such a manner as not

to prejudice any party in the event settlement is not reached. To that end,

all matters communicated to me in confidence during the conference will be

kept confidential and will not be disclosed to any other party or to the

district judge. I will, however, communicate to the other party those matters

which a party wishes me to communicate.

      5. During the video conference I will briefly address the parties jointly

and direct counsel to give a brief presentation outlining the factual and legal

highlights of the case. Thereafter, separate, confidential caucuses will be

held with each party and the party’s representative. Prior to the conference

counsel should consider, and where appropriate discuss with his or her

client, the following issues or events that may arise during the separate

caucuses: (1) I may address a party personally; (2) I may ask counsel to

assess the weaknesses or strengths of the claims and defenses; and (3) I



3:18cv441-TKW/MAF
    Case 3:18-cv-00441-TKW-MAF Document 155 Filed 05/24/21 Page 3 of 3

                                                                        Page 3 of 3


may ask counsel to discuss whether attorney fees or other expenses are

affecting settlement and, if so, whether this has been communicated to the

opposing party.

      6. The parties will be permitted to have access to laptops and cell

phones during the Settlement Conference, but are strongly cautioned about

the need to keep all negotiations private. They should certainly not be

shared with persons who are not involved in the case.

      7. The parties may submit confidential letters/memos, not to exceed

five (5) pages, in an envelope and marked “confidential” to my attention by

Tuesday, June 14, 2021. In the letters/memos, the parties are requested to

briefly summarize the remaining issues to be tried after the summary

judgment ruling.

      8. The conference will end when settlement is reached, or when I

conclude that further negotiation is unlikely to result in settlement. If

possible, any settlement will be reduced to writing and signed by the parties

before the conference ends.

      DONE AND ORDERED on May 24, 2021.



                               s/ Martin A. Fitzpatrick
                               MARTIN A. FITZPATRICK
                               UNITED STATES MAGISTRATE JUDGE



3:18cv441-TKW/MAF
